FILED
                                                         United States Court of Appeals
                                                                 Tenth Circuit

                 UNITED STATES COURT OF APPEALS                 April 30, 2008
                                                             Elisabeth A. Shumaker
                       FOR THE TENTH CIRCUIT                     Clerk of Court


 TANH HUU LAM,

             Petitioner-Appellant,                 No. 08-3024
                                            (D.C. No. 5:07-CV-03224-RDR)
 v.                                                 (D. Kansas)

 DUKE TERRELL,

             Respondent-Appellee.



                        ORDER AND JUDGMENT *


Before TACHA, LUCERO, and MURPHY, Circuit Judges.



      After examining the briefs and appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R.

34.1(G). The case is therefore ordered submitted without oral argument.



      The petitioner appeals the dismissal by the United States District

Court for the District of Kansas of his petition for writ of habeas corpus


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be
cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
filed pursuant to 28 U.S.C. § 2241. We affirm.



      In his petition, the petitioner challenged a criminal judgment entered

by the United States District Court for the Eastern District of California

following his conviction for arson resulting in death. He alleged that he was

denied effective assistance of counsel, that he was denied his constitutional

right to self-representation, and prosecutorial misconduct. The district

court dismissed the petition, concluding that the petitioner was challenging

the legality of his conviction, and that 28 U.S.C. § 2255 provides the

petitioner with an adequate and effective remedy.



      Normally, “‘[a] petition under 28 U.S.C. § 2241 attacks the execution

of a sentence rather than its validity and must be filed in the district where

the prisoner is confined. A [section 2255 motion] attacks the legality of

detention, and must be filed in the district that imposed the sentence.’”

Haugh v. Booker, 210 F.3d 1147, 1149 (10th Cir.2000) (quoting Bradshaw

v. Story, 86 F.3d 164, 166 (10th Cir.1996)). Section 2241 “is not an

additional, alternative, or supplemental remedy to 28 U.S.C. § 2255.”

Bradshaw, 86 F.3d at 166. Only if the petitioner shows that § 2255 is

“inadequate or ineffective” to challenge the validity of a judgment or

sentence may a prisoner petition for such a remedy under 28 U.S.C. § 2241.

                                         2
Id.



      The petitioner has not established the inadequacy or ineffectiveness of

28 U.S.C. § 2255. The mere fact that he was denied relief under § 2255 does

not render it inadequate or ineffective. Id. “Failure to obtain relief under §

2255 does not establish that the remedy so provided is either inadequate or

ineffective.” Id. (quotation omitted).



      Accordingly, the district court judgment is AFFIRMED. The mandate

shall issue forthwith.



                                             ENTERED FOR THE COURT

                                             PER CURIAM




                                         3